180 F.2d 895
DANZIGERv.CLARK, United States Marshal.
No. 12189.
United States Court of Appeals Ninth Circuit.
March 20, 1950.

A. Brigham Rose, Los Angeles, Cal., for appellant.
Ernest A. Tolin, U. S. Atty., Norman W. Neukom and Jack E. Hildreth, Asst. U. S. Attys., Los Angeles, Cal., for appellee.
Before DENMAN, Chief Judge, and STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
Appellee in this appeal in a habeas corpus proceeding moves to dismiss the appeal on the ground that the appellant is no longer in the custody of the appellee.


2
The affidavit offered on behalf of the appellee states that the sentence, claimed in the application for the writ of habeas corpus to have been illegally imposed, has been fully served and appellant's counsel at the hearing asserted that his client was not in the custody of the appellee.


3
The motion to dismiss the appeal is granted.